Exhibit 10.1

 

 

October 27, 2020

 

From:

Wells Fargo Bank, National Association

30 Hudson Yards

New York, NY 10001-2170

Email: CorporateDerivativeNotifications@wellsfargo.com

 

To:

The Hanover Insurance Group, Inc.
440 Lincoln Street,
Worcester, MA 01653
Attention: Ann K. Tripp, Executive Vice President, Chief Investment Officer &
Treasurer
Telephone No.: (508) 855-3856


Re:

Master Confirmation—Uncollared Accelerated Share Repurchase

This master confirmation (this “Master Confirmation”), dated as of October 27,
2020, is intended to set forth certain terms and provisions of certain
Transactions (each, a “Transaction”) entered into from time to time between
Wells Fargo Bank, National Association (“Dealer”) and The Hanover Insurance
Group, Inc., a Delaware corporation (“Counterparty”).  This Master Confirmation,
taken alone, is neither a commitment by either party to enter into any
Transaction nor evidence of a Transaction.  The additional terms of any
particular Transaction shall be set forth in a Supplemental Confirmation in the
form of Schedule A hereto (a “Supplemental Confirmation”), which shall reference
this Master Confirmation and supplement, form a part of, and be subject to this
Master Confirmation.  This Master Confirmation and each Supplemental
Confirmation together shall constitute a “Confirmation” as referred to in the
Agreement specified below.

The definitions and provisions contained in the 2002 ISDA Equity Derivatives
Definitions (the “Equity Definitions”), as published by the International Swaps
and Derivatives Association, Inc., are incorporated into this Master
Confirmation.  This Master Confirmation and each Supplemental Confirmation
evidence a complete binding agreement between Counterparty and Dealer as to the
subject matter and terms of each Transaction to which this Master Confirmation
and such Supplemental Confirmation relate and shall supersede all prior or
contemporaneous written or oral communications with respect thereto.

This Master Confirmation and each Supplemental Confirmation supplement, form a
part of, and are subject to an agreement in the form of the ISDA 2002 Master
Agreement (the “Agreement”) as if Dealer and Counterparty had executed the
Agreement on the date of this Master Confirmation (but without any Schedule
except for (i) the election of New York law as the governing law (without
reference to its choice of law provisions) and (ii) the election that
subparagraph (ii) of Section 2(c) will not apply to the Transactions). In
addition, Section 5(a)(vi) of the Agreement shall be amended by (i) deleting in
the seventh line thereof the words “or becoming capable at such time of being
declared” and (ii) adding at the end of such section the following: “provided,
that, notwithstanding the foregoing, an Event of Default shall not be deemed to
have occurred at any time under clause (2) hereof if the default is a failure to
pay caused, as demonstrated to the reasonable satisfaction of the other party,
solely by an error or omission of an administrative or operational nature where
(i) funds or securities required to make payment or delivery, as the case may
be, were available to the relevant party to enable it to make the relevant
payment or delivery when due and (ii) such payment or delivery is in fact made
within two Local Business Days after the relevant party receives written notice
from an interested party of such default.”

The Transactions shall be the sole Transactions under the Agreement.  If there
exists any ISDA Master Agreement between Dealer and Counterparty or any
confirmation or other agreement between Dealer and Counterparty pursuant to
which an ISDA Master Agreement is deemed to exist between Dealer and
Counterparty, then notwithstanding anything to the contrary in such ISDA Master
Agreement, such confirmation or agreement or any other agreement to which Dealer
and Counterparty are parties, the Transactions shall not be considered
Transactions under, or otherwise governed by, such existing or deemed ISDA
Master Agreement, and the occurrence of any Event of Default or Termination
Event under the Agreement with respect to either party or any Transaction shall
not, by itself, give rise to any right or obligation under any such other
agreement or deemed agreement.  Notwithstanding anything to the contrary in any
other agreement between the parties or their Affiliates, the Transactions shall
not be “Specified Transactions” (or similarly treated) under any other agreement
between the parties or their Affiliates.

 

--------------------------------------------------------------------------------

 

All provisions contained or incorporated by reference in the Agreement shall
govern this Master Confirmation and each Supplemental Confirmation except as
expressly modified herein or in the related Supplemental Confirmation.

If, in relation to any Transaction to which this Master Confirmation and a
Supplemental Confirmation relate, there is any inconsistency between the
Agreement, this Master Confirmation, such Supplemental Confirmation and the
Equity Definitions, the following will prevail for purposes of such Transaction
in the order of precedence indicated: (i) such Supplemental Confirmation; (ii)
this Master Confirmation; (iii) the Equity Definitions; and (iv) the Agreement.

1.

Each Transaction constitutes a Share Forward Transaction for the purposes of the
Equity Definitions.  Set forth below are the terms and conditions that, together
with the terms and conditions set forth in the Supplemental Confirmation
relating to any Transaction, shall govern such Transaction.

General Terms.

 

Trade Date:

For each Transaction, as set forth in the related Supplemental Confirmation.

 

Buyer:

Counterparty

 

Seller:

Dealer

 

Shares:

The common stock of Counterparty, par value USD 0.01 per share (Exchange symbol
“THG”).

 

Exchange:

The New York Stock Exchange

 

Related Exchange(s):

All Exchanges.

 

Prepayment/Variable Obligation:

Applicable

 

Prepayment Amount:

For each Transaction, as set forth in the related Supplemental Confirmation.

 

Prepayment Date:

For each Transaction, as set forth in the related Supplemental Confirmation.

Valuation.

 

VWAP Price:

For any Exchange Business Day, the volume-weighted average price at which the
Shares trade as reported in the composite transactions for United States
exchanges and quotation systems, during the regular trading session for the
Exchange on such Exchange Business Day, excluding (i) trades that do not settle
regular way, (ii) opening (regular way) reported trades in the consolidated
system on such Exchange Business Day, (iii) trades that occur in the last ten
minutes before the scheduled close of trading on the Exchange on such Exchange
Business Day and ten minutes before the scheduled close of the primary trading
in the market where the trade is effected, and (iv) trades on such Exchange
Business Day that do not satisfy the requirements of Rule 10b-18(b)(3) under the
Securities Exchange Act of 1934, as amended (the “Exchange Act”), as determined
by the Calculation Agent (all such trades other than any trades described in
clauses (i) to (iv) above, “Rule 10b-18 Eligible Transactions”).  Counterparty
acknowledges that the Calculation Agent may refer to the Bloomberg Page “THG US
<Equity> AQR SEC” (or any successor thereto), in its judgment, for such Exchange
Business Day to determine the VWAP Price.

2

--------------------------------------------------------------------------------

 

 

Forward Price:

For each Transaction, the arithmetic average of the VWAP Prices for all of the
Exchange Business Days in the Calculation Period for such Transaction, subject
to “Valuation Disruption” below.

 

Forward Price Adjustment Amount:

For each Transaction, as set forth in the related Supplemental Confirmation.

 

Calculation Period:

For each Transaction, the period from, and including, the Calculation Period
Start Date for such Transaction to, and including, the Termination Date for such
Transaction.

 

Calculation Period Start Date:

For each Transaction, as set forth in the related Supplemental Confirmation.

 

Termination Date:

For each Transaction, the Scheduled Termination Date for such Transaction;
provided that Dealer shall have the right to designate any Exchange Business Day
on or after the First Acceleration Date to be the Termination Date for all or
any part of such Transaction (an “Accelerated Termination Date”) by delivering
notice (an “Accelerated Notice”) to Counterparty of any such designation prior
to 6:00 p.m. (New York City time) on the Exchange Business Day immediately
following the designated Accelerated Termination Date. Dealer shall specify in
each Acceleration Notice the portion of the Prepayment Amount that is subject to
acceleration (which may be less than the full Prepayment Amount). If the portion
of the Prepayment Amount that is subject to acceleration is less than the full
Prepayment Amount, then the Calculation Agent shall make such mechanical,
computational or formulaic adjustments (and any related adjustments the
Calculation Agent deems necessary for the operation of the Transaction) to the
terms of the Transaction as appropriate in order to take into account the
occurrence of such Accelerated Termination Date (including cumulative
adjustments to take into account all prior Accelerated Termination Dates).

 

Scheduled Termination Date:

For each Transaction, as set forth in the related Supplemental Confirmation,
subject to postponement as provided in “Valuation Disruption” below.

 

First Acceleration Date:

For each Transaction, as set forth in the related Supplemental Confirmation.

 

Valuation Disruption:

The definition of “Market Disruption Event” in Section 6.3(a) of the Equity
Definitions is hereby amended by deleting the words “at any time during the
one-hour period that ends at the relevant Valuation Time, Latest Exercise Time,
Knock-in Valuation Time or Knock-out Valuation Time, as the case may be” and
inserting the words “at any time on any Scheduled Trading Day during the
Calculation Period or Settlement Valuation Period” after the word “material,” in
the third line thereof.

 



Section 6.3(d) of the Equity Definitions is hereby amended by deleting the
remainder of the provision following the term “Scheduled Closing Time” in the
fourth line thereof.

3

--------------------------------------------------------------------------------

 

 



Notwithstanding anything to the contrary in the Equity Definitions, if a
Disrupted Day occurs (i) in the Calculation Period, the Calculation Agent may,
in its good faith and commercially reasonable discretion, postpone the Scheduled
Termination Date, or (ii) in the Settlement Valuation Period, the Calculation
Agent may extend the Settlement Valuation Period.  If any such Disrupted Day is
a Disrupted Day because of a Market Disruption Event (or a deemed Market
Disruption Event as provided herein), the Calculation Agent shall  also
determine whether (i) such Disrupted Day is a Disrupted Day in full, in which
case the VWAP Price for such Disrupted Day shall not be included for purposes of
determining the Forward Price or the Settlement Price, as the case may be, or
(ii) such Disrupted Day is a Disrupted Day only in part, in which case the VWAP
Price for such Disrupted Day shall be determined by the Calculation Agent based
on Rule 10b-18 Eligible Transactions in the Shares on such Disrupted Day
effected before the relevant Market Disruption Event occurred and/or after the
relevant Market Disruption Event ended (in each case, as determined by the
Calculation Agent), and the weighting of the VWAP Price for the relevant
Exchange Business Days during the Calculation Period or the Settlement Valuation
Period, as the case may be, shall be adjusted in a commercially reasonable
manner by the Calculation Agent for purposes of determining the Forward Price or
the Settlement Price, as the case may be, with such adjustments based on, among
other factors, the duration of any Market Disruption Event and the volume,
historical trading patterns and price of the Shares.  Any Exchange Business Day
on which, as of the date hereof, the Exchange is scheduled to close prior to its
normal close of trading shall be deemed not to be an Exchange Business Day; if a
closure of the Exchange prior to its normal close of trading on any Exchange
Business Day is scheduled following the date hereof, then such Exchange Business
Day shall be deemed to be a Disrupted Day in full.  If a Disrupted Day is due to
a Regulatory Disruption, and in particular is deemed to have occurred solely in
response to self-regulatory requirements or related policies and procedures
(whether or not such requirements, policies or procedures are imposed by law or
have been voluntarily adopted by Dealer), then such Disrupted Day shall be
deemed a Disrupted Day in full.

 



If a Disrupted Day occurs during the Calculation Period for any Transaction or
the Settlement Valuation Period for any Transaction, as the case may be, and
each of the nine immediately following Scheduled Trading Days is a Disrupted Day
(a “Disruption Event”), then the Calculation Agent, in its good faith and
commercially reasonable discretion, may deem such Disruption Event (and each
consecutive Disrupted Day thereafter) to be either (x) a Potential Adjustment
Event in respect of such Transaction or (y) an Additional Termination Event in
respect of such Transaction, with Counterparty as the sole Affected Party and
such Transaction as the sole Affected Transaction.

4

--------------------------------------------------------------------------------

 

Settlement Terms.

 

Settlement Procedures:

For each Transaction:

 

(i)

if the Number of Shares to be Delivered for such Transaction is positive,
Physical Settlement shall be applicable to such Transaction; provided that
Dealer does not, and shall not, make the agreement or the representations set
forth in Section 9.11 of the Equity Definitions related to the restrictions
imposed by applicable securities laws with respect to any Shares delivered by
Dealer to Counterparty under any Transaction; or

 

(ii)

if the Number of Shares to be Delivered for such Transaction is negative, then
the Counterparty Settlement Provisions in Annex A hereto shall apply to such
Transaction.

 

Number of Shares to be Delivered:

For each Transaction, a number of Shares (rounded down to the nearest whole
number) equal to (a)(i) the Prepayment Amount for such Transaction, divided by
(ii)(A) the Forward Price for such Transaction minus (B) the Forward Price
Adjustment Amount for such Transaction, minus (b) the number of Initial Shares
for such Transaction; provided that if the result of the calculation in clause
(a)(ii) is equal to or less than the Floor Price for such Transaction, then the
Number of Shares to be Delivered for such Transaction shall be determined as if
clause (a)(ii) were replaced with “(ii) the Floor Price for such
Transaction”.  For the avoidance of doubt, if the Forward Price Adjustment
Amount for any Transaction is a negative number, clause (a)(ii) of the
immediately preceding sentence shall be equal to (A) the Forward Price for such
Transaction, plus (B) the absolute value of the Forward Price Adjustment Amount.

 

Floor Price:

For each Transaction, as set forth in the related Supplemental Confirmation.

 

Excess Dividend Amount:

For the avoidance of doubt, all references to the Excess Dividend Amount shall
be deleted from Section 9.2(a)(iii) of the Equity Definitions.

 

Settlement Date:

For each Transaction, if the Number of Shares to be Delivered for all or such
portion of such Transaction is positive (x) in the case of an Accelerated
Termination Date, the date that is one Settlement Cycle immediately following
the date on which Dealer delivers notice of such Accelerated Termination Date
and (y) in the case of a Termination Date occurring on the Scheduled Termination
Date, the date that is one Settlement Cycle immediately following the
Termination Date, in either case, for all or such portion of such Transaction
(the final Settlement Date, the “Final Settlement Date”).  

 

Settlement Currency:

USD

5

--------------------------------------------------------------------------------

 

 

Initial Share Delivery:

For each Transaction, Dealer shall deliver a number of Shares equal to the
Initial Shares for such Transaction to Counterparty on the Initial Share
Delivery Date for such Transaction in accordance with Section 9.4 of the Equity
Definitions, with such Initial Share Delivery Date deemed to be a “Settlement
Date” for purposes of such Section 9.4.

 

Initial Share Delivery Date:

For each Transaction, as set forth in the related Supplemental Confirmation.

 

Initial Shares:

For each Transaction, as set forth in the related Supplemental Confirmation.

Share Adjustments.

 

Potential Adjustment Event:

In addition to the events described in Section 11.2(e) of the Equity
Definitions, it shall constitute an additional Potential Adjustment Event if (x)
the Scheduled Termination Date for any Transaction is postponed pursuant to
“Valuation Disruption” above (including, for the avoidance of doubt, pursuant to
Section 7 hereof), (y) a Regulatory Disruption as described in Section 7 hereof
occurs or (z) a Disruption Event occurs.  In the case of any event described in
clause (x), (y) or (z) above occurs, the Calculation Agent may adjust any
relevant terms of such Transaction as necessary to preserve as nearly as
practicable the fair value of such Transaction prior to such postponement,
Regulatory Disruption or Disruption Event, as the case may be, which adjustments
shall be based upon changes in stock price, volatility, interest rates, stock
loan rate, any commercially reasonable Hedge Positions in connection with the
Transaction, liquidity relevant to the Shares or to such Transaction and taking
into account whether the Calculation Period had fewer Scheduled Trading Days
than originally anticipated.

 

Excess Dividend:

For any Dividend Period, any dividend or distribution on the Shares with an
ex-dividend date occurring during such Dividend Period (other than any dividend
or distribution of the type described in Section 11.2(e)(i) or Section
11.2(e)(ii)(A) of the Equity Definitions or any Extraordinary Dividend) (a
“Dividend”) the amount or value of which per Share (as determined by the
Calculation Agent), when aggregated with the amount or value (as determined by
the Calculation Agent) of any and all previous Dividends with ex-dividend dates
occurring in the same Dividend Period, exceeds the Ordinary Dividend Amount for
such Dividend Period. “Extraordinary Dividend” means the per Share cash dividend
or distribution, or a portion thereof, declared by Counterparty on the Shares
that is classified by the board of directors of Counterparty as an
“extraordinary” dividend.  

 

Dividend Period:

For each Transaction, as set forth in the related Supplemental Confirmation.

6

--------------------------------------------------------------------------------

 

 

Consequences of Excess Dividend:

The declaration by the Issuer of any Excess Dividend, the ex-dividend date for
which occurs or is scheduled to occur during the Relevant Dividend Period for
any Transaction, may, at Dealer’s election in its commercially reasonable
discretion, either (x) constitute an Additional Termination Event in respect of
such Transaction, with Counterparty as the sole Affected Party and such
Transaction as the sole Affected Transaction or (y) result in an adjustment, by
the Calculation Agent, to the Floor Price as the Calculation Agent determines
appropriate to preserve the fair value of such Transaction after taking into
account such Excess Dividend.

 

Ordinary Dividend Amount:

For each Transaction, as set forth in the related Supplemental Confirmation.

 

Method of Adjustment:

Calculation Agent Adjustment

 

Early Ordinary Dividend Payment:

For each Transaction, if an ex-dividend date for any Dividend that is not (x) an
Excess Dividend, (y) a dividend or distribution of the type described in Section
11.2(e)(i) or Section 11.2(e)(ii)(A) of the Equity Definitions or (z) an
Extraordinary Dividend, occurs during any Dividend Period occurring (in whole or
in part) during the Relevant Dividend Period for such Transaction and is prior
to the Scheduled Ex-Dividend Date for such Transaction for the relevant Dividend
Period (as determined by the Calculation Agent), the Calculation Agent shall
make such adjustment to the exercise, settlement, payment or any other terms of
the relevant Transaction as the Calculation Agent determines appropriate to
preserve the fair value of such Transaction after taking into account such
Dividend.

 

Scheduled Ex-Dividend Dates:

For each Transaction, as set forth in the related Supplemental Confirmation for
each calendar quarter.

 

Relevant Dividend Period:

For each Transaction, the period from, and including, the Trade Date for such
Transaction to, and including, the Relevant Dividend Period End Date for such
Transaction.

 

Relevant Dividend Period End Date:

For each Transaction, if the Number of Shares to be Delivered for such
Transaction is negative, the last day of the Settlement Valuation Period;
otherwise, the Termination Date for such Transaction.

Extraordinary Events.

Consequences of Merger Events:

 

(a) Share-for-Share:

Modified Calculation Agent Adjustment

 

(b) Share-for-Other:

Cancellation and Payment

 

(c) Share-for-Combined:

Component Adjustment

7

--------------------------------------------------------------------------------

 

 

Tender Offer:

Applicable; provided that (a) Section 12.1(l) of the Equity Definitions shall be
amended by (i) deleting the parenthetical in the fifth line thereof, (ii)
replacing “that” in the fifth line thereof with “whether or not such
announcement” and (iii) adding immediately after the words “Tender Offer” in the
fifth line thereof “, and any publicly announced change or amendment to such an
announcement (including, without limitation, the announcement of an abandonment
of such intention)” and (b) Sections 12.3(a) and 12.3(d) of the Equity
Definitions shall each be amended by replacing each occurrence of the words
“Tender Offer Date” by “Announcement Date.”

Consequences of Tender Offers:

 

(a) Share-for-Share:

Modified Calculation Agent Adjustment

 

(b) Share-for-Other:

Modified Calculation Agent Adjustment

 

(c) Share-for-Combined:

Modified Calculation Agent Adjustment

 

Nationalization, Insolvency or Delisting:

Cancellation and Payment; provided that in addition to the provisions of Section
12.6(a)(iii) of the Equity Definitions, it shall also constitute a Delisting if
the Exchange is located in the United States and the Shares are not immediately
re-listed, re-traded or re-quoted on any of the New York Stock Exchange, The
NASDAQ Global Select Market or The NASDAQ Global Market (or their respective
successors); if the Shares are immediately re-listed, re-traded or re-quoted on
any such exchange or quotation system, such exchange or quotation system shall
be deemed to be the Exchange.

8

--------------------------------------------------------------------------------

 

Additional Disruption Events:

 

(a) Change in Law:

Applicable; provided that Section 12.9(a)(ii) of the Equity Definitions is
hereby amended by (i) replacing the phrase “the interpretation” in the third
line thereof with the phrase “, or public announcement of, the formal or
informal interpretation”, (ii) replacing the word “Shares” where it appears in
clause (X) thereof with the words “Hedge Positions” and (iii) immediately
following the word “Transaction” in clause (X) thereof, adding the phrase “in
the manner contemplated by the Hedging Party on the Trade Date”; provided
further that (i) any determination as to whether (A) the adoption of or any
change in any applicable law or regulation (including, for the avoidance of
doubt and without limitation, (x) any tax law or (y) adoption or promulgation of
new regulations authorized or mandated by existing statute) or (B) the
promulgation of or any change in the interpretation by any court, tribunal or
regulatory authority with competent jurisdiction of any applicable law or
regulation (including any action taken by a taxing authority), in each case,
constitutes a “Change in Law” shall be made without regard to Section 739 of the
Dodd-Frank Wall Street Reform and Consumer Protection Act of 2010 or any similar
legal certainty provision in any legislation enacted, or rule or regulation
promulgated, on or after the Trade Date, and (ii) Section 12.9(a)(ii) of the
Equity Definitions is hereby amended by replacing the parenthetical beginning
after the word “regulation” in the second line thereof with the words
“(including, for the avoidance of doubt and without limitation, (x) any tax law
or (y) adoption or promulgation of new regulations authorized or mandated by
existing statute)”.

 

(b) Failure to Deliver:

Applicable

 

(c) Insolvency Filing:

Applicable

 

(d) Loss of Stock Borrow:

Applicable

 

Maximum Stock Loan Rate:

For each Transaction, as set forth in the related Supplemental Confirmation.

 

Hedging Party:

Dealer

 

Determining Party:

Dealer

 

(e) Hedging Disruption:

Applicable

 

Hedging Party:

Dealer

 

Determining Party:

Dealer

 

(f) Increased Cost of Hedging:

Applicable

 

Hedging Party:

Dealer

 

Determining Party:

Dealer

 

(g) Increased Cost of Stock Borrow:

Applicable

9

--------------------------------------------------------------------------------

 

 

Initial Stock Loan Rate:

For each Transaction, as set forth in the related Supplemental Confirmation.

 

Hedging Party:

Dealer

 

Determining Party:

Dealer

 

Hedging Adjustments:

For the avoidance of doubt, whenever the Calculation Agent or the Hedging Party
is called upon to make an adjustment pursuant to the terms of this Master
Confirmation or the Equity Definitions to take into account the effect of an
event, the Calculation Agent or the Hedging Party, as the case may be, shall
make such adjustment by reference to the effect of such event on Dealer,
assuming that Dealer maintains a commercially reasonable Hedge Position.

 

 

Determining Party Provisions:

All calculations, adjustments and determinations by Dealer acting in its
capacity as the Determining Party shall be made in good faith and in a
commercially reasonable manner.  Following any calculation, adjustment or
determination by the Determining Party hereunder, upon a written request by
Counterparty, the Determining Party will promptly (but in any event within five
Exchange Business Days) provide to Counterparty by e-mail to the e-mail address
provided by Counterparty in such written request a report (in a commonly used
file format for the storage and manipulation of financial data) displaying in
reasonable detail the basis for such calculation, adjustment or determination as
the case may be, it being understood and agreed that the Determining Party shall
not be obligated to disclose any proprietary or confidential models or any other
confidential or proprietary information, in each case, used by it for such
calculation, adjustment or determination.

 

Non-Reliance/Agreements and

Acknowledgements Regarding

Hedging Activities/Additional

 

Acknowledgements:

Applicable

10

--------------------------------------------------------------------------------

 

2.

Calculation Agent.Dealer; provided that following the occurrence of an Event of
Default under Section 5(a)(vii) of the Agreement, with respect to which Dealer
is the Defaulting Party, Counterparty shall have the right to designate a
nationally recognized third-party dealer in over-the-counter corporate equity
derivatives to act, during the period commencing on the date such Event of
Default occurred and ending on the Early Termination Date with respect to such
Event of Default, as the Calculation Agent with respect to the Transactions
under this Master Confirmation.  Whenever the Calculation Agent is required to
act or to exercise judgment in any way with respect to any Transaction
hereunder, it will do so in good faith and in a commercially reasonable
manner.  Following any calculation, adjustment or determination by the
Calculation Agent hereunder, upon a written request by Counterparty, the
Calculation Agent will promptly (but in any event within five Exchange Business
Days) provide to Counterparty by e-mail to the e-mail address provided by
Counterparty in such written request a report (in a commonly used file format
for the storage and manipulation of financial data) displaying in reasonable
detail the basis for such calculation, adjustment or determination, as the case
may be, it being understood and agreed that the Calculation Agent shall not be
obligated to disclose any proprietary or confidential models or any other
confidential or proprietary information, in each case, used by it for such
calculation, adjustment or determination.  

3.

Account Details.

 

(a)

Account for payments to Counterparty:

Account for delivery of Shares to Counterparty:

To be provided by Counterparty

 

(b)

Account for payments to Dealer:

Account for delivery of Shares to Dealer:

4.

Offices.

 

(a)

The Office of Counterparty for each Transaction is:  Inapplicable, Counterparty
is not a Multibranch Party.

 

(b)

The Office of Dealer for each Transaction is: Charlotte

5.

Notices.

 

(a)

Address for notices or communications to Counterparty:

 

 

(b)

Address for notices or communications to Dealer:

11

--------------------------------------------------------------------------------

 

6.

Representations, Warranties and Agreements.

 

(a)

Additional Representations, Warranties and Covenants of Each Party.  In addition
to the representations, warranties and covenants in the Agreement, each party
represents, warrants and covenants to the other party that:

 

(i)

It is an “eligible contract participant” (as such term is defined in the
Commodity Exchange Act, as amended).

 

(ii)

The offer and sale of each Transaction to it is intended to be exempt from
registration under the Securities Act of 1933, as amended (the “Securities
Act”), by virtue of Section 4(a)(2) thereof.  Accordingly, each party represents
and warrants to the other that (A) it has the financial ability to bear the
economic risk of its investment in each Transaction and is able to bear a total
loss of its investment, (B) it is an “accredited investor” as that term is
defined under Regulation D under the Securities Act and (C) the disposition of
each Transaction is restricted under this Master Confirmation, the Securities
Act and state securities laws.

 

(b)

Additional Representations, Warranties and Covenants of Counterparty.  In
addition to the representations, warranties and covenants in the Agreement,
Counterparty represents, warrants and covenants to Dealer that:

 

(i)

As of the Trade Date for each Transaction hereunder, Counterparty is a
corporation duly organized, validly existing and in good standing under the laws
of the State of Delaware.  Each of this Master Confirmation and the Supplemental
Confirmation for such Transaction has been duly authorized, executed and
delivered by Counterparty and (assuming due authorization, execution and
delivery thereof by Dealer) this Master Confirmation, as supplemented by such
Supplemental Confirmation, constitutes a valid and legally binding obligation of
Counterparty.  Counterparty has all corporate power to enter into this Master
Confirmation and such Supplemental Confirmation and to consummate the
transactions contemplated hereby and thereby and to purchase the Shares and
deliver any Settlement Shares in accordance with the terms hereof and thereof.

 

(ii)

As of the Trade Date for each Transaction hereunder, the execution and delivery
by Counterparty of, and the performance by Counterparty of its obligations
under, this Master Confirmation and the Supplemental Confirmation for such
Transaction, and the consummation of the transactions herein and therein
contemplated, do not conflict with or violate (A) any provision of the
certificate of incorporation, by-laws or other constitutive documents of
Counterparty, (B) any statute or order, rule, regulation or judgment of any
court or governmental agency or body having jurisdiction over Counterparty or
any of its subsidiaries or any of their respective assets or (C) any contractual
restriction binding on or affecting Counterparty or any of its subsidiaries or
any of its assets.

 

(iii)

As of the Trade Date for each Transaction hereunder, all governmental and other
consents that are required to have been obtained by Counterparty with respect to
performance, execution and delivery of this Master Confirmation and the
Supplemental Confirmation for such Transaction have been obtained and are in
full force and effect and all conditions of any such consents have been complied
with.

 

(iv)

As of the Trade Date for each Transaction hereunder, (A) such Transaction is
being entered into pursuant to a publicly disclosed Share buy-back program and
its Board of Directors has approved the use of derivatives to effect the Share
buy-back program, and (B) there is no internal policy of Counterparty, whether
written or oral, that would prohibit Counterparty from entering into any aspect
of such Transaction, including, without limitation, the purchases of Shares to
be made pursuant to such Transaction.

12

--------------------------------------------------------------------------------

 

 

(v)

As of the Trade Date for each Transaction hereunder, the purchase or writing of
such Transaction and the transactions contemplated hereby will not violate Rule
13e-1 or Rule 13e-4 under the Exchange Act.

 

(vi)

As of the Trade Date for each Transaction hereunder, it is not entering into
such Transaction, and as of the date of any election with respect to any
Transaction hereunder, it is not making such election, in each case (A) on the
basis of, and is not aware of, any material non-public information regarding
Counterparty or the Shares, (B) in anticipation of, in connection with, or to
facilitate, a distribution of its securities, a self tender offer or a
third-party tender offer in violation of the Exchange Act or (C) to create
actual or apparent trading activity in the Shares (or any security convertible
into or exchangeable for the Shares) or to raise or depress or otherwise
manipulate the price of the Shares (or any security convertible into or
exchangeable for the Shares).

 

(vii)

Counterparty (A) is capable of evaluating investment risks independently, both
in general and with regard to all transactions and investment strategies
involving a security or securities; (B) will exercise independent judgment in
evaluating the recommendations of any broker-dealer or its associated persons,
unless it has otherwise notified the broker-dealer in writing; and (C) has total
assets of at least USD 50,000,000 as of the date hereof.

 

(viii)

As of the Trade Date for each Transaction hereunder, and as of the date of any
election with respect to any Transaction hereunder, Counterparty is in
compliance with its reporting obligations under the Exchange Act and its most
recent Annual Report on Form 10-K, together with all reports subsequently filed
by it pursuant to the Exchange Act, taken together and as amended and
supplemented to the date of this representation, do not, as of their respective
filing dates, contain any untrue statement of a material fact or omit to state
any material fact required to be stated therein or necessary to make the
statements therein, in the light of the circumstances under which they were
made, not misleading.

 

(ix)

Counterparty has made, and will make, all material filings required to be made
by it with the Securities and Exchange Commission, any securities exchange or
any other regulatory body with respect to each Transaction.

 

(x)

(A) The Shares are not, as of the Calculation Period Start Date, and (B)
Counterparty will not, at any time during any Regulation M Period (as defined
below) for any Transaction, cause the Shares to be, subject to a “restricted
period” (as defined in Regulation M promulgated under the Exchange Act) unless,
in the case of clause (B), Counterparty has provided written notice to Dealer of
such restricted period not later than the Scheduled Trading Day immediately
preceding the first day of such “restricted period”; Counterparty acknowledges
that any such notice may cause a Disrupted Day to occur pursuant to Section 7
hereof; accordingly, Counterparty acknowledges that its delivery of such notice
must comply with the standards set forth in Section 8 hereof.  Counterparty is
not currently contemplating any “distribution” (as defined in Regulation M
promulgated under the Exchange Act) of Shares, or any security for which Shares
are a “reference security” (as defined in Regulation M promulgated under the
Exchange Act).  “Regulation M Period” means, for any Transaction, (A) the
Relevant Period (as defined below) for such Transaction, (B) the Settlement
Valuation Period, if any, for such Transaction and (C) the Seller Termination
Purchase Period (as defined below), if any, for such Transaction.  “Relevant
Period” means, for any Transaction, the period commencing on the Calculation
Period Start Date for such Transaction and ending on the later of (1) the
earlier of (x) the Scheduled Termination Date and (y) the last Additional
Relevant Day (as specified in the related Supplemental Confirmation) for such
Transaction, or such earlier day as elected by Dealer and communicated to
Counterparty on such day (or, if later, the First Acceleration Date without
regard to any acceleration thereof pursuant to “Special Provisions for
Acquisition Transaction Announcements” below) and (2) if Section 15 hereof is
applicable to such Transaction, the date on which all deliveries owed pursuant
to such Section 15 have been made.

13

--------------------------------------------------------------------------------

 

 

(xi)

As of the Trade Date, the Prepayment Date, the Initial Share Delivery Date, the
Settlement Date, any Cash Settlement Payment Date and any Settlement Method
Election Date for each Transaction, Counterparty is not, and will not be,
“insolvent” (as such term is defined under Section 101(32) of the U.S.
Bankruptcy Code (Title 11 of the United States Code) (the “Bankruptcy Code”))
and Counterparty would be able to purchase a number of Shares with a value equal
to the Prepayment Amount in compliance with the laws of the jurisdiction of
Counterparty’s incorporation.

 

(xii)

Counterparty is not, and after giving effect to each Transaction will not be,
required to register as an “investment company” as such term is defined in the
Investment Company Act of 1940, as amended.

 

(xiii)

Counterparty is not a “financial end user” as defined in 12 CFR §45.2.

 

(xiv)

Counterparty has not entered, and will not enter, into any repurchase
transaction with respect to the Shares (or any security convertible into or
exchangeable for the Shares) (including, without limitation, any agreements
similar to the Transactions described herein) where any initial hedge period,
calculation period, relevant period, settlement valuation period or seller
termination purchase period (each however defined) in such other transaction
will overlap at any time (including, without limitation, as a result of
extensions in such initial hedge period, calculation period, relevant period,
settlement valuation period or seller termination purchase period as provided in
the relevant agreements) with any Relevant Period, any Settlement Valuation
Period (if applicable) or any Seller Termination Purchase Period (if applicable)
under this Master Confirmation.  In the event that the initial hedge period,
relevant period, calculation period or settlement valuation period in any other
transaction overlaps with any Relevant Period, any Settlement Valuation Period
(if applicable) or any Seller Termination Purchase Period (if applicable) under
this Master Confirmation as a result of any postponement of the Scheduled
Termination Date or extension of the Settlement Valuation Period pursuant to
“Valuation Disruption” above or any analogous provision in such other
transaction, Counterparty shall promptly amend such other transaction to avoid
any such overlap.

 

(xv)

Counterparty shall, at least one day prior to the first day of the Calculation
Period, the Settlement Valuation Period, if any, or the Seller Termination
Purchase Period, if any, for any Transaction, notify Dealer of the total number
of Shares purchased in Rule 10b-18 purchases of blocks pursuant to the
once-a-week block exception set forth in paragraph (b)(4) of Rule 10b-18 under
the Exchange Act (“Rule 10b-18”) by or for Counterparty or any of its
“affiliated purchasers” (as defined in Rule 10b-18) during each of the four
calendar weeks preceding such day and during the calendar week in which such day
occurs (“Rule 10b-18 purchase” and “blocks” each being used as defined in Rule
10b-18), which notice shall be substantially in the form set forth in Schedule B
hereto.

 

(xvi)

As of the Trade Date for each Transaction hereunder, and as of the date of any
election with respect to any Transaction hereunder, there has not been any
Merger Announcement (as defined below).

 

(xvii)

The assets of Counterparty do not constitute “plan assets” under the Employee
Retirement Income Security Act of 1974, as amended, the Department of Labor
Regulations promulgated thereunder or similar law.

 

(c)

Additional Representations, Warranties and Covenants of Dealer.  In addition to
the representations, warranties and covenants in the Agreement, Dealer
represents, warrants and covenants to Counterparty that:

 

(i)

For purposes of Section 3(f) of the Agreement, Dealer makes the following
representation:

It is a national banking association organized or formed under the laws of the
United States and is a United States resident for United States federal income
tax purposes.

14

--------------------------------------------------------------------------------

 

7.

Regulatory Disruption.  In the event that Dealer based on the advice of counsel
concludes, in its good faith and reasonable discretion, that it is appropriate
with respect to any legal, regulatory or self-regulatory requirements or related
policies and procedures (whether or not such requirements, policies or
procedures are imposed by law or have been voluntarily adopted by Dealer) that
are generally applicable to transactions of the same nature as the Transactions
under this Master Confirmation and consistently applied, for it to refrain from
or decrease any market activity as it relates to a commercially reasonable hedge
position on any Scheduled Trading Day or Days during the Calculation Period or,
if applicable, the Settlement Valuation Period, Dealer may by written notice to
Counterparty elect to deem that a Market Disruption Event has occurred and will
be continuing on such Scheduled Trading Day or Days.

8.

10b5-1 Plan.  It is the intent of the parties that each Transaction entered into
under this Master Confirmation comply with the requirements of paragraphs
(c)(1)(i)(A) and (B) of Rule 10b5-1 and each Transaction entered into under this
Master Confirmation shall be interpreted to comply with the requirements of Rule
10b5-1(c), as defined below. Counterparty represents, warrants and covenants to
Dealer that:

 

(a)

Counterparty is entering into this Master Confirmation and each Transaction
hereunder in good faith and not as part of a plan or scheme to evade the
prohibitions of Rule 10b5-1 under the Exchange Act (“Rule 10b5-1”) or any other
antifraud or anti-manipulation provisions of the federal or applicable state
securities laws and that it has not entered into or altered and will not enter
into or alter any corresponding or hedging transaction or position with respect
to the Shares.

 

(b)

During the Calculation Period and the Settlement Valuation Period, if any, for
any Transaction and in connection with the delivery of any Alternative Delivery
Units for any Transaction, Dealer (or its agent or Affiliate) may effect
transactions in Shares in connection with such Transaction.  The timing of such
transactions by Dealer, the price paid or received per Share pursuant to such
transactions and the manner in which such transactions are made, including,
without limitation, whether such transactions are made on any securities
exchange or privately, shall be within the sole judgment of Dealer. Counterparty
acknowledges and agrees that all such transactions shall be made in Dealer’s
sole judgment and for Dealer’s own account.

 

(c)

Counterparty does not have, and shall not attempt to exercise any control or
influence over how, when or whether Dealer (or its agent or Affiliate) makes any
“purchases or sales” (within the meaning of Rule 10b5-1(c)(1)(i)(B)(3)) in
connection with any Transaction entered into under this Master Confirmation,
including, without limitation, over how, when or whether Dealer (or its agent or
Affiliate) enters into any hedging transactions.  Counterparty represents and
warrants that it has consulted with its own advisors as to the legal aspects of
its adoption and implementation of this Master Confirmation and each
Supplemental Confirmation under Rule 10b5-1.

 

(d)

Counterparty acknowledges and agrees that any amendment, modification, waiver or
termination of this Master Confirmation or any Supplemental Confirmation must be
effected in accordance with the requirements for the amendment or termination of
a “plan” as defined in Rule 10b5-1(c).  Without limiting the generality of the
foregoing, any such amendment, modification, waiver or termination shall be made
in good faith and not as part of a plan or scheme to evade the prohibitions of
Rule 10b-5, and no such amendment, modification or waiver shall be made at any
time at which Counterparty or any officer, director, manager or similar person
of Counterparty is aware of any material non-public information regarding
Counterparty or the Shares.

 

(e)

Counterparty shall not, directly or indirectly, communicate any information
relating to the Shares or any Transaction (including, without limitation, any
notices required by Section 10(a) hereof) to any employee of Dealer, other than
as set forth in the Communications Procedures attached as Annex B hereto.

15

--------------------------------------------------------------------------------

 

9.

Counterparty Purchases.  Counterparty (or any “affiliated purchaser” as defined
in Rule 10b-18) shall not, without the prior written consent of Dealer, directly
or indirectly (including, without limitation, by means of a derivative
instrument) purchase, offer to purchase, place any bid or limit order that would
effect a purchase of, or commence any tender offer relating to, any Shares (or
equivalent interest, including, without limitation, a unit of beneficial
interest in a trust or limited partnership or a depository share), listed
contracts on the Shares or securities that are convertible into, or exchangeable
or exercisable for Shares (including, without limitation, any Rule 10b-18
purchases of blocks (as defined in Rule 10b-18)) during any Relevant Period, any
Settlement Valuation Period (if applicable) or any Seller Termination Purchase
Period (if applicable), under this Master Confirmation.  Notwithstanding the
foregoing, in its ordinary course of business, the Counterparty may withhold
Shares in connection with net share settlement of any stock option or to satisfy
tax withholding amounts due from employees related to the receipt of stock which
resulted from the exercise or vesting of equity awards.

9A.

Dealer Purchases.  With respect to purchases of Shares by Dealer in its capacity
as Hedging Party in connection with any Transaction during the Calculation
Period and Settlement Valuation Period, if any, for such Transaction (other than
any purchases made by Dealer in such capacity in connection with dynamic hedge
adjustments of Dealer’s exposure to any Transaction as a result of any equity or
timing optionality contained in such Transaction), Dealer will use good faith,
commercially reasonable efforts to effect such purchases in a manner so that, if
such purchases were made by Counterparty, they would meet the requirements of
Rule 10b-18(b)(2), (3) and (4), and effect calculations in respect thereof,
taking into account any applicable Securities and Exchange Commission no-action
letters as appropriate and subject to any delays between the execution and
reporting of a trade of the Shares on the Exchange and other circumstances
beyond Dealer’s control. Notwithstanding the foregoing, Dealer shall not be
responsible for any failure to comply with paragraph (b)(3) of Rule 10b-18 that
would not have resulted if (i) a bid that was actually entered or deemed to be
entered by or on behalf of Counterparty had instead been an “independent bid”
for purposes of paragraph (b)(3) of Rule 10b-18, or (ii) a transaction that was
actually executed or deemed to be executed by or on behalf of Counterparty had
instead been an “independent transaction” within the meaning of paragraph (b)(3)
of Rule 10b-18.

10.

Special Provisions for Merger Transactions.  Notwithstanding anything to the
contrary herein or in the Equity Definitions:

 

(a)

Counterparty agrees that it:

 

(i)

will not during the period commencing on the Trade Date for any Transaction and
ending on the last day of the Relevant Period or, if applicable, the later of
the last day of the Settlement Valuation Period and the last day of the Seller
Termination Purchase Period, for such Transaction make, or permit to be made,
any public announcement (as defined in Rule 165(f) under the Securities Act) of
any Merger Transaction or potential Merger Transaction (a “Merger Announcement”)
unless such Merger Announcement is made prior to the opening or after the close
of the regular trading session on the Exchange for the Shares;

 

(ii)

shall promptly (but in any event prior to the next opening of the regular
trading session on the Exchange) notify Dealer following any such Merger
Announcement that such Merger Announcement has been made; and

 

(iii)

shall promptly (but in any event prior to the next opening of the regular
trading session on the Exchange) provide Dealer with written notice specifying
(i) Counterparty’s average daily Rule 10b-18 Purchases (as defined in Rule
10b-18) during the three full calendar months immediately preceding the
announcement date of any Merger Transaction or potential Merger Transaction that
were not effected through Dealer or its Affiliates and (ii) the number of Shares
purchased pursuant to the proviso in Rule 10b-18(b)(4) under the Exchange Act
for the three full calendar months preceding the announcement date of any Merger
Transaction or potential Merger Transaction.  Such written notice shall be
deemed to be a certification by Counterparty to Dealer that such information is
true and correct.  In addition, Counterparty shall promptly notify Dealer of the
earlier to occur of the completion of the relevant Merger transaction and the
completion of the vote by target shareholders.

16

--------------------------------------------------------------------------------

 

 

(b)

Counterparty acknowledges that any such Merger Announcement or delivery of a
notice with respect thereto may cause the terms of any Transaction to be
adjusted or such Transaction to be terminated; accordingly, Counterparty
acknowledges that its delivery of such notice must comply with the standards set
forth in Section 8 hereof.

 

(c)

Upon the occurrence of any Merger Announcement (whether made by Counterparty or
a third party), Dealer in its sole discretion may (i) in good faith and a
commercially reasonable manner make adjustments to the terms of any Transaction
to account for the economic effect on the Transaction of such Merger
Announcement, including, without limitation, the Scheduled Termination Date or
the Forward Price Adjustment Amount, and/or suspend the Calculation Period
and/or any Settlement Valuation Period (including adjustments limited to account
for changes in stock price, volatility, interest rates, stock loan rate, any
commercially reasonable Hedge Positions in connection with the Transaction,
liquidity relevant to the Shares or to such Transaction and taking into account
whether the Calculation Period had fewer Scheduled Trading Days than originally
anticipated, but excluding, for the avoidance of doubt, adjustments to account
for changes in expected dividends) or (ii) treat the occurrence of such Merger
Announcement as an Additional Termination Event with Counterparty as the sole
Affected Party and the Transactions hereunder as the Affected Transactions and
with the amount under Section 6(e) of the Agreement determined taking into
account the fact that the Calculation Period or Settlement Valuation Period, as
the case may be, had fewer Scheduled Trading Days than originally anticipated.

“Merger Transaction” means any merger, acquisition or similar transaction
involving a recapitalization as contemplated by Rule 10b-18(a)(13)(iv) under the
Exchange Act.

11.

Special Provisions for Acquisition Transaction Announcements.  Notwithstanding
anything to the contrary herein or in the Equity Definitions:

 

(a)

If an Acquisition Transaction Announcement occurs on or prior to the Final
Settlement Date for any Transaction, then the Calculation Agent shall make such
adjustments to the exercise, settlement, payment or any other terms of such
Transaction as the Calculation Agent determines is commercially reasonable
(including, without limitation and for the avoidance of doubt, adjustments that
would allow the Number of Shares to be Delivered to be less than zero), at such
time or at multiple times as the Calculation Agent determines appropriate, to
account for the economic effect on such Transaction of such Acquisition
Transaction Announcement (including adjustments to account for changes in
volatility, stock loan rate, any commercially reasonable Hedge Positions in
connection with the Transaction and liquidity relevant to the Shares or to such
Transaction but excluding, for the avoidance of doubt, adjustments to account
for changes in expected dividends).  If an Acquisition Transaction Announcement
occurs after the Trade Date, but prior to the First Acceleration Date of any
Transaction, the First Acceleration Date shall be the date of such Acquisition
Transaction Announcement.  

 

(b)

“Acquisition Transaction Announcement” means (i) the announcement by
Counterparty or any of its subsidiaries of an Acquisition Transaction or an
event that, if consummated, would result in an Acquisition Transaction, (ii) an
announcement that Counterparty or any of its subsidiaries has entered into an
agreement or a letter of intent designed to result in an Acquisition
Transaction, by Counterparty or any of its subsidiaries or any other party that
is a party to such agreement or letter of intent, (iii) the announcement by
Counterparty of the intention to solicit or enter into, or to explore strategic
alternatives or other similar undertaking that is reasonably likely to include
an Acquisition Transaction (provided that for such purposes the Calculation
Agent may take into account the effect of such announcement on the market price
of the Shares or options on the Shares), (iv) any other announcement by
Counterparty or any of its subsidiaries that in the reasonable judgment of the
Calculation Agent is reasonably likely to result in an Acquisition Transaction
(provided that for such purposes the Calculation Agent may take into account the
effect of such announcement on the market price of the Shares or options on the
Shares), or (v) any announcement of any material change or amendment to any
previous Acquisition Transaction Announcement (including any announcement of the
abandonment of any such previously announced Acquisition Transaction, agreement,
letter of intent, understanding or intention).  For the avoidance of doubt,
announcements as used in the definition of Acquisition Transaction Announcement
refer to any public announcement made by the Issuer.

17

--------------------------------------------------------------------------------

 

 

(c)

“Acquisition Transaction” means (i) any Merger Event (for purposes of this
definition the definition of Merger Event shall be read with the references
therein to “100%” being replaced by “30%” and references to “50%” being replaced
by “75%” and without reference to the clause beginning immediately following the
definition of Reverse Merger therein to the end of such definition), Tender
Offer or Merger Transaction or any other transaction involving the merger of
Counterparty with or into any third party, (ii) the sale or transfer of all or
substantially all of the assets of Counterparty, (iii) a recapitalization,
reclassification, binding share exchange or other similar transaction with
respect to Counterparty, (iv) any acquisition, lease, exchange, transfer,
disposition (including by way of spin-off or distribution) of assets (including
any capital stock or other ownership interests in subsidiaries) or other similar
event by Counterparty or any of its subsidiaries where the aggregate
consideration transferable or receivable by or to Counterparty or its
subsidiaries exceeds 30% of the market capitalization of Counterparty or (v) any
transaction in which Counterparty or its board of directors has a legal
obligation to make a recommendation to its shareholders in respect of such
transaction (whether pursuant to Rule 14e-2 under the Exchange Act or
otherwise).

12.

Acknowledgments.

 

(a)

The parties hereto intend for:

 

(i)

each Transaction to be a “securities contract” as defined in Section 741(7) of
the Bankruptcy Code and a “forward contract” as defined in Section 101(25) of
the Bankruptcy Code, and the parties hereto to be entitled to the protections
afforded by, among other Sections, Sections 362(b)(6), 362(b)(27), 362(o),
546(e), 546(j), 555, 556, 560 and 561 of the Bankruptcy Code;

 

(ii)

the Agreement to be a “master netting agreement” as defined in Section 101(38A)
of the Bankruptcy Code;

 

(iii)

a party’s right to liquidate, terminate or accelerate any Transaction, net out
or offset termination values or payment amounts, and to exercise any other
remedies upon the occurrence of any Event of Default or Termination Event under
the Agreement with respect to the other party or any Extraordinary Event that
results in the termination or cancellation of any Transaction to constitute a
“contractual right” (as defined in the Bankruptcy Code); and

 

(iv)

all payments for, under or in connection with each Transaction, all payments for
the Shares (including, for the avoidance of doubt, payment of the Prepayment
Amount) and the transfer of such Shares to constitute “settlement payments” and
“transfers” (as defined in the Bankruptcy Code).

 

(b)

Counterparty acknowledges that:

 

(i)

during the term of any Transaction, Dealer and its Affiliates may buy or sell
Shares or other securities or buy or sell options or futures contracts or enter
into swaps or other derivative securities in order to establish, adjust or
unwind its hedge position with respect to such Transaction;

 

(ii)

Dealer and its Affiliates may also be active in the market for the Shares and
Share-linked transactions other than in connection with hedging activities in
relation to any Transaction;

 

(iii)

Dealer shall make its own determination as to whether, when or in what manner
any hedging or market activities in Counterparty’s securities shall be conducted
and shall do so in a manner that it deems appropriate to hedge its price and
market risk with respect to the Forward Price and the VWAP Price;

 

(iv)

any market activities of Dealer and its Affiliates with respect to the Shares
may affect the market price and volatility of the Shares, as well as the Forward
Price, the VWAP Price and the Settlement Price, each in a manner that may be
adverse to Counterparty; and

 

(v)

each Transaction is a derivatives transaction in which it has granted Dealer an
option; Dealer may purchase shares for its own account at an average price that
may be greater than, or less than, the price paid by Counterparty under the
terms of the related Transaction.

18

--------------------------------------------------------------------------------

 

13.

No Collateral, Netting or Setoff.  Notwithstanding any provision of the
Agreement or any other agreement between the parties to the contrary, the
obligations of Counterparty hereunder are not secured by any
collateral.  Obligations under any Transaction shall not be netted, recouped or
set off (including pursuant to Section 6 of the Agreement) against any other
obligations of the parties, whether arising under the Agreement, this Master
Confirmation or any Supplemental Confirmation, or under any other agreement
between the parties hereto, by operation of law or otherwise, and no other
obligations of the parties shall be netted, recouped or set off (including
pursuant to Section 6 of the Agreement) against obligations under any
Transaction, whether arising under the Agreement, this Master Confirmation or
any Supplemental Confirmation, or under any other agreement between the parties
hereto, by operation of law or otherwise, and each party hereby waives any such
right of setoff, netting or recoupment.

14.

Delivery of Shares.  Notwithstanding anything to the contrary herein, Dealer
may, by prior notice to Counterparty, satisfy its obligation to deliver any
Shares or other securities on any date due (an “Original Delivery Date”) by
making separate deliveries of Shares or such securities, as the case may be, at
more than one time on or prior to such Original Delivery Date, so long as the
aggregate number of Shares and other securities so delivered on or prior to such
Original Delivery Date is equal to the number required to be delivered on such
Original Delivery Date.

15.

Alternative Termination Settlement.  In the event that (a) an Early Termination
Date (whether as a result of an Event of Default or a Termination Event) occurs
or is designated with respect to any Transaction or (b) any Transaction is
cancelled or terminated upon the occurrence of an Extraordinary Event (except as
a result of (i) a Nationalization, Insolvency or Merger Event in which the
consideration to be paid to holders of Shares consists solely of cash, (ii) a
Merger Event or Tender Offer that is within Counterparty’s control, or (iii) an
Event of Default in which Counterparty is the Defaulting Party or a Termination
Event in which Counterparty is the Affected Party other than an Event of Default
of the type described in Section 5(a)(iii), (v), (vi), (vii) or (viii) of the
Agreement or a Termination Event of the type described in Section 5(b) of the
Agreement, in each case that resulted from an event or events outside
Counterparty’s control), if either party would owe any amount to the other party
pursuant to Section 6(d)(ii) of the Agreement or any Cancellation Amount
pursuant to Article 12 of the Equity Definitions (any such amount, a “Payment
Amount”), then, in lieu of any payment of such Payment Amount, unless
Counterparty makes an election to the contrary no later than the Early
Termination Date or the date on which such Transaction is terminated or
cancelled, Counterparty or Dealer, as the case may be, shall deliver to the
other party a number of Shares (or, in the case of a Nationalization, Insolvency
or Merger Event, a number of units, each comprising the number or amount of the
securities or property that a hypothetical holder of one Share would receive in
such Nationalization, Insolvency or Merger Event, as the case may be (each such
unit, an “Alternative Delivery Unit”)) with a value equal to the Payment Amount,
as determined by the Calculation Agent over a commercially reasonable period of
time (and the parties agree that, in making such determination of value, the
Calculation Agent may take into account a number of factors, including, without
limitation, the market price of the Shares or Alternative Delivery Units on the
Early Termination Date or the date of early cancellation or termination, as the
case may be, and, if such delivery is made by Dealer, the prices at which Dealer
purchases Shares or Alternative Delivery Units in a commercially reasonable
manner to fulfill its delivery obligations under this Section 15); provided that
in determining the composition of any Alternative Delivery Unit, if the relevant
Nationalization, Insolvency or Merger Event involves a choice of consideration
to be received by holders, such holder shall be deemed to have elected to
receive the maximum possible amount of cash; and provided further that
Counterparty may make such elections only if Counterparty represents and
warrants to Dealer, in writing on the date it notifies Dealer of such election,
that, as of such date, Counterparty is not aware of any material non-public
information regarding Counterparty or the Shares and is making such election in
good faith and not as part of a plan or scheme to evade compliance with the
federal securities laws.  If delivery of Shares or Alternative Delivery Units,
as the case may be, pursuant to this Section 15 is to be made by Counterparty,
paragraphs 2 through 7 of Annex A hereto shall apply as if (A) such delivery
were a settlement of such Transaction to which Net Share Settlement applied, (B)
the Cash Settlement Payment Date were the Early Termination Date or the date of
early cancellation or termination, as the case may be, and (C) the Forward Cash
Settlement Amount were equal to (x) zero minus (y) the Payment Amount owed by
Counterparty.  For the avoidance of doubt, if Counterparty validly elects for
the provisions of this Section 15 relating to the delivery of Shares or
Alternative Delivery Units, as the case may be, not to apply to any Payment
Amount, the provisions of Article 12 of the Equity Definitions, or the
provisions of Section 6(d)(ii) of the Agreement, as the case may be, shall
apply.  If delivery of Shares or Alternative Delivery Units, as the case may be,
is to be made by Dealer pursuant to this Section 15, the period during which
Dealer purchases Shares or Alternative Delivery Units to fulfill its delivery
obligations under this Section 15 shall be referred to as the “Seller
Termination Purchase Period”.

19

--------------------------------------------------------------------------------

 

16.

Calculations and Payment Date upon Early Termination.  The parties acknowledge
and agree that in calculating (a) the Close-Out Amount pursuant to Section 6 of
the Agreement and (b) the amount due upon cancellation or termination of any
Transaction (whether in whole or in part) pursuant to Article 12 of the Equity
Definitions as a result of an Extraordinary Event, Dealer may (but need not)
determine such amount based on (i) expected losses assuming a commercially
reasonable (including, without limitation, with regard to reasonable legal and
regulatory guidelines) risk bid were used to determine loss or (ii) the price at
which one or more market participants would offer to sell to the Seller a block
of Shares equal in number to the Seller’s hedge position in relation to the
Transaction.  Notwithstanding anything to the contrary in Section 6(d)(ii) of
the Agreement or Article 12 of the Equity Definitions, all amounts calculated as
being due in respect of an Early Termination Date under Section 6(e) of the
Agreement or upon cancellation or termination of the relevant Transaction under
Article 12 of the Equity Definitions will be payable on the day that notice of
the amount payable is effective; provided that if Counterparty elects to receive
or deliver Shares or Alternative Delivery Units in accordance with Section 15
hereof, such Shares or Alternative Delivery Units shall be delivered on a date
selected by Dealer as promptly as practicable.

17.

Limit on Beneficial Ownership.  Notwithstanding any other provisions hereof,
Dealer may not be entitled to take delivery of any Shares deliverable hereunder
to the extent (but only to the extent) that, after such receipt of any Shares
hereunder, the Equity Percentage would exceed 7.5%.  Any purported delivery
hereunder shall be void and have no effect to the extent (but only to the
extent) that, after such delivery the Equity Percentage would exceed 7.5%. If
any delivery owed to Dealer hereunder is not made, in whole or in part, as a
result of this provision, Counterparty’s obligation to make such delivery shall
not be extinguished and Counterparty shall make such delivery as promptly as
practicable after, but in no event later than one Business Day after, Dealer
gives notice to Counterparty that, after such delivery, the Equity Percentage
would not exceed 7.5%.  The “Equity Percentage” as of any day is the fraction,
expressed as a percentage, (A) the numerator of which is the number of Shares
that Dealer and any of its affiliates or any other person subject to aggregation
with Dealer for purposes of the “beneficial ownership” test under Section 13 of
the Exchange Act, or any “group” (within the meaning of Section 13) of which
Dealer is or may be deemed to be a part beneficially owns (within the meaning of
Section 13 of the Exchange Act), without duplication, on such day (or, to the
extent that for any reason the equivalent calculation under Section 16 of the
Exchange Act and the rules and regulations thereunder results in a higher
number, such higher number) and (B) the denominator of which is the number of
Shares outstanding on such day.

18.

Maximum Share Delivery.  Notwithstanding anything to the contrary in this Master
Confirmation, in no event shall Dealer be required to deliver any Shares, or any
Shares or other securities comprising Alternative Delivery Units, in respect of
any Transaction in excess of the Maximum Number of Shares set forth in the
Supplemental Confirmation for such Transaction.

19.

Additional Termination Events.

 

(a)

The occurrence of an event described in paragraph III of Annex B hereto will
constitute an Additional Termination Event, with Counterparty as the sole
Affected Party and the Transactions specified in such paragraph III as the
Affected Transactions.

 

(b)

Notwithstanding anything to the contrary in Section 6 of the Agreement, if a
Termination Price is specified in the Supplemental Confirmation for any
Transaction, then an Additional Termination Event will occur without any notice
or action by Dealer or Counterparty if on two consecutive Exchange Business Days
the price of the Shares on the Exchange at any time falls below such Termination
Price, with Counterparty as the sole Affected Party and such Transaction as the
sole Affected Transaction.

20.

Non-confidentiality.  Dealer and Counterparty hereby acknowledge and agree that,
subject to Section 8(e) hereof, each is authorized to disclose every aspect of
this Master Confirmation, any Supplemental Confirmation and the transactions
contemplated hereby and thereby to any and all persons, without limitation of
any kind, and there are no express or implied agreements, arrangements or
understandings to the contrary.

20

--------------------------------------------------------------------------------

 

21.

Tax.  

 

(a)

Each party agrees to deliver to the other party one duly executed and completed
United States Internal Revenue Service Form W-9 (or successor thereto) or
W-8ECI, W-8BEN-E or W-8IMY (as applicable) upon execution and delivery of this
Agreement; promptly upon reasonable demand by the other party; and promptly upon
learning that any such Form previously provided by such party has become
obsolete or incorrect.

22.

Assignment and Transfer.  Notwithstanding anything to the contrary in the
Agreement, Dealer may assign any of its rights or duties hereunder to any one or
more of its Affiliates without the prior written consent of Counterparty
provided that the senior unsecured debt rating (“Credit Rating”) of such
affiliate (or guarantor of its obligations under the transferred Transaction) is
equal to or greater than the Credit Rating of Dealer, as specified by at least
one of Standard & Poor’s and Moody’s, at the date of this Master Confirmation or
the time of such assignment or transfer (whichever is higher).  In the event of
any transfer or assignment of any rights, title and interest, powers, privileges
and remedies of Dealer under any Transaction, the transferee or assignee shall
assume and enter into all of the transferor’s covenants and representations
under Sections 3(e), 3(f), 4(a)(i) and 4(a)(iii) of the Agreement or enter into
new covenants and representations that are agreed by the other party under the
Agreement, and the identity of the transferee or assignee shall be entered on
the books and records maintained by each party or its respective
agents.  Notwithstanding any other provision in this Master Confirmation to the
contrary requiring or allowing Dealer to purchase, sell, receive or deliver any
Shares or other securities to or from Counterparty, Dealer may designate any of
its Affiliates to purchase, sell, receive or deliver such Shares or other
securities and otherwise to perform Dealer’s obligations in respect of any
Transaction and any such designee may assume such obligations.  Dealer may
assign the right to receive Settlement Shares to any third party who may legally
receive Settlement Shares.  Dealer shall be discharged of its obligations to
Counterparty only to the extent of any such performance.  For the avoidance of
doubt, Dealer hereby acknowledges that notwithstanding any such designation
hereunder, to the extent any of Dealer’s obligations in respect of any
Transaction are not completed by its designee, Dealer shall be obligated to
continue to perform or to cause any other of its designees to perform in respect
of such obligations.

23.

Amendments to the Equity Definitions.

 

(a)

Section 11.2(a) of the Equity Definitions is hereby amended by deleting the
words “a diluting or concentrative” and replacing them with the word “an”; and
adding the phrase “or such Transaction” at the end of the sentence.

 

(b)

Section 11.2(c) of the Equity Definitions is hereby amended by (i) replacing the
words “a diluting or concentrative” with “an” in the fifth line thereof, (ii)
adding the phrase “or such Transaction” after the words “the relevant Shares” in
the same sentence, (iii) deleting the words “diluting or concentrative” in the
sixth to last line thereof, and (iv) deleting the phrase “(provided that no
adjustments will be made to account solely for changes in volatility, expected
dividends, stock loan rate or liquidity relative to the relevant Shares)” and
replacing it with the phrase “(and, for the avoidance of doubt, adjustments may
be made to account solely for changes in volatility, expected dividends, stock
loan rate or liquidity relative to the relevant Shares).”

 

(c)

Section 11.2(e)(vii) of the Equity Definitions is hereby amended by deleting the
words “a diluting or concentrative” and replacing them with the words “a
material”; and adding the phrase “or the relevant Transaction” at the end of the
sentence.

 

(d)

Section 12.6(a)(ii) of the Equity Definitions is hereby amended by (i) deleting
from the fourth line thereof the word “or” after the word “official” and
inserting a comma therefor, and (ii) deleting the semi-colon at the end of
subsection (B) thereof and inserting the following words therefor “or (C) at
Dealer’s option, the occurrence of any of the events specified in Section
5(a)(vii) (1) through (9) of the ISDA Master Agreement with respect to that
Issuer.”

21

--------------------------------------------------------------------------------

 

 

(e)

Section 12.9(b)(iv) of the Equity Definitions is hereby amended by:

 

(i)

deleting (1) subsection (A) in its entirety, (2) the phrase “or (B)” following
subsection (A) and (3) the phrase “in each case” in subsection (B); and

 

(ii)

replacing the phrase “neither the Non-Hedging Party nor the Lending Party lends
Shares” with the phrase “such Lending Party does not lend Shares” in the
penultimate sentence.

 

(f)

Section 12.9(b)(v) of the Equity Definitions is hereby amended by:

 

(i)

adding the word “or” immediately before subsection “(B)” and deleting the comma
at the end of subsection (A); and

 

(ii)

(1) deleting subsection (C) in its entirety, (2) deleting the word “or”
immediately preceding subsection (C), (3) deleting the penultimate sentence in
its entirety and replacing it with the sentence “The Determining Party will
determine the Cancellation Amount payable by one party to the other” and (4)
deleting clause (X) in the final sentence.

 

(g)

Section 12.9(b)(vi) of the Equity Definitions is hereby amended by:

 

(i)

adding the word “or” immediately before subsection “(B)” and deleting the comma
at the end of subsection (A); and

 

(ii)

(1) deleting subsection (C) in its entirety, (2) deleting the word “or”
immediately preceding subsection (C) and (3) deleting the final sentence in its
entirety and replacing it with the sentence “The Hedging Party will determine
the Cancellation Amount payable by one party to the other”.

24.

Extraordinary Dividend.  The declaration by Counterparty of any Extraordinary
Dividend that has an ex-dividend date during the period commencing on the Trade
Date for any Transaction and ending of the last day of the Relevant Period or,
if applicable, the later of the last day of the Settlement Valuation Period and
the last day of the Seller Termination Purchase Period, for such Transaction,
shall constitute an Additional Termination Event in respect of such Transaction,
with Counterparty as the sole Affected Party and such Transaction as the sole
Affected Transaction.

25.

Status of Claims in Bankruptcy.  Dealer acknowledges and agrees that neither
this Master Confirmation nor any Supplemental Confirmation is intended to convey
to Dealer rights against Counterparty with respect to any Transaction that are
senior to the claims of common stockholders of Counterparty in any United States
bankruptcy proceedings of Counterparty; provided that nothing herein shall limit
or shall be deemed to limit Dealer’s right to pursue remedies in the event of a
breach by Counterparty of its obligations and agreements with respect to any
Transaction; provided further that nothing herein shall limit or shall be deemed
to limit Dealer’s rights in respect of any transactions other than any
Transaction.

26.

Wall Street Transparency and Accountability Act.  In connection with Section 739
of the Wall Street Transparency and Accountability Act of 2010 (“WSTAA”), the
parties hereby agree that neither the enactment of WSTAA or any regulation under
the WSTAA, nor any requirement under WSTAA or an amendment made by WSTAA, nor
any similar legal certainty provision in any legislation enacted, or rule or
regulation promulgated, on or after the date of this Master Confirmation, shall
limit or otherwise impair either party’s otherwise applicable rights to
terminate, renegotiate, modify, amend or supplement any Supplemental
Confirmation, this Master Confirmation or the Agreement, as applicable, arising
from a termination event, force majeure, illegality, increased costs, regulatory
change or similar event under any Supplemental Confirmation, this Master
Confirmation, the Equity Definitions incorporated herein, or the Agreement
(including, without limitation, rights arising from Change in Law, Loss of Stock
Borrow, Increased Cost of Stock Borrow, Hedging Disruption, Increased Cost of
Hedging, or Illegality).

22

--------------------------------------------------------------------------------

 

27.

U.S. QFC Stay Rules. The parties agree that (i) to the extent that prior to the
date hereof both parties have adhered to the 2018 ISDA U.S. Resolution Stay
Protocol (the “Protocol”), the terms of the Protocol are incorporated into and
form a part of this Agreement, and for such purposes this Agreement shall be
deemed a Protocol Covered Agreement and each party shall be deemed to have the
same status as Regulated Entity and/or Adhering Party as applicable to it under
the Protocol; (ii) to the extent that prior to the date hereof the parties have
executed a separate agreement the effect of which is to amend the qualified
financial contracts between them to conform with the requirements of the QFC
Stay Rules (the “Bilateral Agreement”), the terms of the Bilateral Agreement are
incorporated into and form a part of this Agreement and each party shall be
deemed to have the status of “Covered Entity” or “Counterparty Entity” (or other
similar term)  as applicable to it under the Bilateral Agreement; or (iii) if
clause (i) and clause (ii) do not apply, the terms of Section 1 and Section 2
and the related defined terms (together, the “Bilateral Terms”) of the form of
bilateral template entitled “Full-Length Omnibus (for use between U.S. G-SIBs
and Corporate Groups)” published by ISDA on November 2, 2018 (currently
available on the 2018 ISDA U.S. Resolution Stay Protocol page at www.isda.org
and, a copy of which is available upon request),  the effect of which is to
amend the qualified financial contracts between the parties thereto to conform
with the requirements of the QFC Stay Rules, are hereby incorporated into and
form a part of this Agreement, and for such purposes this Agreement shall be
deemed a “Covered Agreement,” Dealer shall be deemed a “Covered Entity” and
Issuer shall be deemed a “Counterparty Entity.” In the event that, after the
date of this Agreement, both parties hereto become adhering parties to the
Protocol, the terms of the Protocol will replace the terms of this section. In
the event of any inconsistencies between this Agreement and the terms of the
Protocol, the Bilateral Agreement or the Bilateral Terms (each, the “QFC Stay
Terms”), as applicable, the QFC Stay Terms will govern. Terms used in this
paragraph without definition shall have the meanings assigned to them under the
QFC Stay Rules. For purposes of this paragraph, references to “this Agreement”
include any related credit enhancements entered into between the parties or
provided by one to the other.

“QFC Stay Rules” means the regulations codified at 12 C.F.R. 252.2, 252.81–8, 12
C.F.R. 382.1-7 and 12 C.F.R. 47.1-8, which, subject to limited exceptions,
require an express recognition of the stay-and-transfer powers of the FDIC under
the Federal Deposit Insurance Act and the Orderly Liquidation Authority under
Title II of the Dodd Frank Wall Street Reform and Consumer Protection Act and
the override of default rights related directly or indirectly to the entry of an
affiliate into certain insolvency proceedings and any restrictions on the
transfer of any covered affiliate credit enhancements.

28.

Waiver of Jury Trial.  EACH PARTY WAIVES, TO THE FULLEST EXTENT PERMITTED BY
APPLICABLE LAW, ANY RIGHT IT MAY HAVE TO A TRIAL BY JURY IN RESPECT OF ANY SUIT,
ACTION OR PROCEEDING RELATING TO THE AGREEMENT, THIS MASTER CONFIRMATION, EACH
SUPPLEMENTAL CONFIRMATION, THE TRANSACTIONS HEREUNDER AND ALL MATTERS ARISING IN
CONNECTION WITH THE AGREEMENT, THIS MASTER CONFIRMATION AND ANY SUPPLEMENTAL
CONFIRMATION AND THE TRANSACTIONS HEREUNDER.  EACH PARTY (I) CERTIFIES THAT NO
REPRESENTATIVE, AGENT OR ATTORNEY OF THE OTHER PARTY HAS REPRESENTED, EXPRESSLY
OR OTHERWISE, THAT SUCH OTHER PARTY WOULD NOT, IN THE EVENT OF SUCH A SUIT,
ACTION OR PROCEEDING, SEEK TO ENFORCE THE FOREGOING WAIVER AND (II) ACKNOWLEDGES
THAT IT AND THE OTHER PARTY HAVE BEEN INDUCED TO ENTER INTO THE TRANSACTIONS, AS
APPLICABLE, BY, AMONG OTHER THINGS, THE MUTUAL WAIVERS AND CERTIFICATIONS
PROVIDED HEREIN.

23

--------------------------------------------------------------------------------

 

29.

Counterparts.  This Master Confirmation may be executed in any number of
counterparts, all of which shall constitute one and the same instrument, and any
party hereto may execute this Master Confirmation by signing and delivering one
or more counterparts.

30.

CARES Act.

Counterparty (x) represents and warrants that it has not, as of the Trade Date,
applied for or received a loan, loan guarantee, direct loan (as that term is
defined in the Coronavirus Aid, Relief and Economic Security Act (the "CARES
Act")) and is not in material breach of any Material Governmental Restrictions
(as hereinafter defined) under any or other investment, or any financial
assistance or relief under any program or facility (collectively "Financial
Assistance") that (a) is established under applicable law (whether in existence
as of the Trade Date or subsequently enacted, adopted or amended), including
without limitation the CARES Act and the Federal Reserve Act, as amended, and
(b) (i) requires under applicable law (or any regulation, guidance,
interpretation or other pronouncement of a governmental authority with
jurisdiction for such program or facility) as a condition of such Financial
Assistance, that Counterparty comply with certain a requirements (the "Material
Governmental Restrictions") not to, or otherwise agree, attest, certify or
warrant that it has not, as of the date specified in such condition,
repurchased, or will not repurchase, any equity security of Counterparty, and
that it has not, as of the date specified in the condition, made a capital
distribution or will make a capital distribution, or (ii) for which the terms of
the Transaction would cause Counterparty to fail to satisfy any condition for
application for or receipt or retention of the Financial Assistance and (y)
acknowledges that entering into the Transaction may limit its ability to receive
such loan, loan guarantee, or direct loan Financial Assistance.

 

24

--------------------------------------------------------------------------------

 

Please confirm that the foregoing correctly sets forth the terms of our
agreement by executing this Master Confirmation and returning it to us.

Very truly yours,

WELLS FARGO BANK, NATIONAL ASSOCIATION

By:

 

Authorized Signatory

Name:

 

Accepted and confirmed
as of the date first set
forth above:

THE HANOVER INSURANCE GROUP, INC.

By:

 

Authorized Signatory

Name:

 

 

 

 

 

--------------------------------------------------------------------------------

 

SCHEDULE A

FORM OF SUPPLEMENTAL CONFIRMATION

 

 

[___], 2020

 

From:

Wells Fargo Bank, National Association

30 Hudson Yards

New York, NY 10001-2170

Email: CorporateDerivativeNotifications@wellsfargo.com

 

To:

The Hanover Insurance Group, Inc.
440 Lincoln Street,
Worcester, MA 01653
Attention: Ann K. Tripp, Executive Vice President, Chief Investment Officer &
Treasurer
Telephone No.:(508) 855-3856

 

Re:

Supplemental Confirmation—Uncollared Accelerated Share Repurchase

The purpose of this Supplemental Confirmation is to confirm the terms and
conditions of the Transaction entered into between Wells Fargo Bank, National
Association (“Dealer”) and The Hanover Insurance Group, Inc., a Delaware
corporation (“Counterparty”) on the Trade Date specified below.  This
Supplemental Confirmation is a binding contract between Dealer and Counterparty
as of the relevant Trade Date for the Transaction referenced below.

1.This Supplemental Confirmation supplements, forms part of, and is subject to
the Master Confirmation, dated as of October 27, 2020 (the “Master
Confirmation”), between Dealer and Counterparty, as amended and supplemented
from time to time.  All provisions contained in the Master Confirmation govern
this Supplemental Confirmation except as expressly modified below.

2.The terms of the Transaction to which this Supplemental Confirmation relates
are as follows:

Trade Date:

October 27, 2020

Forward Price Adjustment Amount:

USD [___]

Calculation Period Start Date:

[___], 20[___]

Scheduled Termination Date:

[___], 20[___]

First Acceleration Date:

[___], 20[___]

Prepayment Amount:

USD [___]

Prepayment Date:

[___], 20[___]

 

A-1

--------------------------------------------------------------------------------

 

Initial Shares:

[___] Shares; provided that after using good faith and commercially reasonable
efforts if, in connection with the Transaction, Dealer is unable to borrow or
otherwise acquire a number of Shares equal to the Initial Shares for delivery to
Counterparty on the Initial Share Delivery Date, the Initial Shares delivered on
the Initial Share Delivery Date shall be reduced to such number of Shares that
Dealer is able to so borrow or otherwise acquire in a commercially reasonable
manner and thereafter Dealer shall continue to use commercially reasonable
efforts in good faith to borrow or otherwise acquire a number of Shares, at a
stock borrow cost no greater than the Initial Stock Loan Rate, equal to the
shortfall in the Initial Share Delivery and to deliver such additional Shares as
soon as reasonably practicable (it being understood, for the avoidance of doubt,
that in using such commercially reasonable efforts Dealer shall act in good
faith and in accordance with its then current policies, practices and procedures
(including without limitation any policies, practices or procedures relating to
counterparty risk, market risk, reputational risk, credit, documentation, legal,
regulatory capital, compliance and collateral), and shall not be required to
enter into any securities lending transaction or transact with any potential
securities lender if such transaction would not be in accordance with such
policies, practices and procedures). For the avoidance of doubt, the aggregate
of all Shares delivered to Counterparty in respect of the Transaction pursuant
to this paragraph shall be the “Initial Shares” for purposes of “Number of
Shares to be Delivered” in the Master Confirmation.

Initial Share Delivery Date:

[___], 2020

Dividend Period:

[___]

 

Ordinary Dividend Amount:

For any Dividend before the Termination Date USD [___] per share.  For any
Dividend after the Termination Date, USD 0.00 per Share.

 

Scheduled Ex-Dividend Dates:

[___]

 

Maximum Stock Loan Rate:

[___] basis points per annum

Initial Stock Loan Rate:

[___] basis points per annum

Maximum Number of Shares:

[___] Shares1

Floor Price:

USD 0.01 per Share

Termination Price:

USD [___]2 per Share

 

1

To be approximately 50% of the total number of Shares outstanding on the Trade
Date.

2

To be approximately 50% of the closing price per Share on the Trade Date.

A-2

--------------------------------------------------------------------------------

 

Additional Relevant Days:

The [___] Exchange Business Days immediately following the Calculation Period.

Reserved Shares:

Notwithstanding anything to the contrary in the Master Confirmation, as of the
date of this Supplemental Confirmation, the Reserved Shares shall be equal to
[___]3 Shares.

3.Counterparty represents and warrants to Dealer that neither it nor any
“affiliated purchaser” (as defined in Rule 10b-18 under the Exchange Act) has
made any purchases of blocks pursuant to the proviso in Rule 10b-18(b)(4) under
the Exchange Act during either (i) the four full calendar weeks immediately
preceding the Trade Date or (ii) during the calendar week in which the Trade
Date occurs, except as otherwise disclosed in writing to Dealer.

4.This Supplemental Confirmation may be executed in any number of counterparts,
all of which shall constitute one and the same instrument, and any party hereto
may execute this Supplemental Confirmation by signing and delivering one or more
counterparts.

 

 

3

To be approximately 2x the number of Initial Shares.

A-3

--------------------------------------------------------------------------------

 

Please confirm that the foregoing correctly sets forth the terms of our
agreement by executing this Supplemental Confirmation and returning it to us.

Very truly yours,

WELLS FARGO BANK, NATIONAL ASSOCIATION

By:

 

Authorized Signatory

Name:

 

Accepted and confirmed
as of the Trade Date:

THE HANOVER INSURANCE GROUP, INC.

By:

 

Authorized Signatory

Name:

 

 

 

 

 

A-4

--------------------------------------------------------------------------------

 

SCHEDULE B

FORM OF CERTIFICATE OF RULE 10B-18 PURCHASES

 

[Letterhead of Counterparty]

 

Wells Fargo Bank, National Association

30 Hudson Yards

New York, NY 10001-2170

Email: CorporateDerivativeNotifications@wellsfargo.com

 

Re:

Uncollared Accelerated Share Repurchase

 

Ladies and Gentlemen:

In connection with our entry into the Master Confirmation, dated as of October
27, 2020, between Wells Fargo Bank, National Association (“Dealer”) and The
Hanover Insurance Group, Inc., a Delaware corporation, as amended and
supplemented from time to time (the “Master Confirmation”) and the Supplemental
Confirmation thereto, dated as of October 27, 2020, we hereby represent that set
forth below is the total number of shares of our common stock purchased by or
for us or any of our affiliated purchasers in Rule 10b-18 purchases of blocks
(all as defined in Rule 10b-18 under the Securities Exchange Act of 1934)
pursuant to the once-a-week block exception set forth in Rule 10b-18(b)(4)
during the four full calendar weeks immediately preceding the first day of the
[Calculation Period][Settlement Valuation Period][Seller Termination Purchase
Period] (as defined in the Master Confirmation) and the week during which the
first day of such [Calculation Period][Settlement Valuation Period][Seller
Termination Purchase Period] occurs.

Number of Shares:   __________________

We understand that you will use this information in calculating trading volume
for purposes of Rule 10b-18.

Very truly yours,

THE HANOVER INSURANCE GROUP, INC.

By:

 

Authorized Signatory

Name:

 

B-1

--------------------------------------------------------------------------------

 

ANNEX A

COUNTERPARTY SETTLEMENT PROVISIONS

1.The following Counterparty Settlement Provisions shall apply to any
Transaction to the extent indicated under the Master Confirmation:

Settlement Currency:

USD

Settlement Method Election:

Applicable; provided that (i) Section 7.1 of the Equity Definitions is hereby
amended by deleting the word “Physical” in the sixth line thereof and replacing
it with the words “Net Share” and (ii) the Electing Party may make a settlement
method election only if the Electing Party represents and warrants to Dealer in
writing on the date it notifies Dealer of its election that, as of such date,
the Electing Party is not aware of any material non-public information regarding
Counterparty or the Shares and is electing the settlement method in good faith
and not as part of a plan or scheme to evade compliance with the federal
securities laws.

Electing Party:

Counterparty

Settlement Method Election Date:

The earlier of (i) the Scheduled Termination Date and (ii) the second Exchange
Business Day immediately following the Accelerated Termination Date (in which
case the election under Section 7.1 of the Equity Definitions shall be made no
later than 10 minutes prior to the open of trading on the Exchange on such
second Exchange Business Day), as the case may be.

Default Settlement Method:

Cash Settlement

Forward Cash Settlement Amount:

An amount equal to (a) the Number of Shares to be Delivered, multiplied by (b)
the Settlement Price.

Settlement Price:

An amount equal to the average of the VWAP Prices for the Exchange Business Days
in the Settlement Valuation Period, subject to Valuation Disruption as specified
in the Master Confirmation.

Settlement Valuation Period:

A number of Scheduled Trading Days selected by Dealer in its good faith and
commercially reasonable discretion, beginning on the Scheduled Trading Day
immediately following the earlier of (i) the Scheduled Termination Date or (ii)
the Exchange Business Day immediately following the Termination Date.

Cash Settlement:

If Cash Settlement is applicable, then Buyer shall pay to Dealer the absolute
value of the Forward Cash Settlement Amount on the Cash Settlement Payment Date.

Cash Settlement Payment Date:

The Exchange Business Day immediately following the last day of the Settlement
Valuation Period.

Net Share Settlement Procedures:

If Net Share Settlement is applicable, Net Share Settlement shall be made in
accordance with paragraphs 2 through 7 below.

 

Annex A-1

--------------------------------------------------------------------------------

 

2.Net Share Settlement shall be made by delivery on the Cash Settlement Payment
Date of a number of Shares satisfying the conditions set forth in paragraph 3
below (the “Registered Settlement Shares”), or a number of Shares not satisfying
such conditions (the “Unregistered Settlement Shares”), in either case with a
value equal to the absolute value of the Forward Cash Settlement Amount (which
value shall, in the case of Unregistered Settlement Shares, take into account a
commercially reasonable illiquidity discount), in each case as determined by the
Calculation Agent.  If all of the conditions for delivery of either Registered
Settlement Shares or Unregistered Settlement Shares, as applicable, have not
been satisfied, Cash Settlement shall be applicable in accordance with paragraph
1 above notwithstanding Counterparty’s election of Net Share Settlement.

3.Counterparty may only deliver Registered Settlement Shares pursuant to
paragraph 2 above if:

(a)a registration statement covering public resale of the Registered Settlement
Shares by Dealer (the “Registration Statement”) shall have been filed with the
Securities and Exchange Commission under the Securities Act and been declared or
otherwise become effective on or prior to the date of delivery, and no stop
order shall be in effect with respect to the Registration Statement; a printed
prospectus relating to the Registered Settlement Shares (including, without
limitation, any prospectus supplement thereto, the “Prospectus”) shall have been
delivered to Dealer, in such quantities as Dealer shall reasonably have
requested, on or prior to the date of delivery;

(b)the form and content of the Registration Statement and the Prospectus
(including, without limitation, any sections describing the plan of
distribution) shall be reasonably satisfactory to Dealer;

(c)as of or prior to the date of delivery, Dealer and its agents shall have been
afforded a reasonable opportunity to conduct a due diligence investigation with
respect to Counterparty customary in scope for underwritten offerings of equity
securities of similar size and the results of such investigation are
satisfactory to Dealer, in its good faith discretion; and

(d)as of the date of delivery, an agreement (the “Underwriting Agreement”) shall
have been entered into with Dealer in connection with the public resale of the
Registered Settlement Shares by Dealer substantially similar to underwriting
agreements customary for underwritten offerings of equity securities of similar
size, in form and substance satisfactory to Dealer, which Underwriting Agreement
shall include, without limitation, provisions substantially similar to those
contained in such underwriting agreements relating, without limitation, to the
indemnification of, and contribution in connection with the liability of, Dealer
and its Affiliates and the provision of customary opinions, accountants’ comfort
letters and lawyers’ negative assurance letters.

4.If Counterparty delivers Unregistered Settlement Shares pursuant to paragraph
2 above:

(a)all Unregistered Settlement Shares shall be delivered to Dealer (or any
Affiliate of Dealer designated by Dealer) pursuant to the exemption from the
registration requirements of the Securities Act provided by Section 4(a)(2)
thereof;

(b)as of or prior to the date of delivery, Dealer and any potential purchaser of
any such shares from Dealer (or any Affiliate of Dealer designated by Dealer)
identified by Dealer shall be afforded a commercially reasonable opportunity to
conduct a due diligence investigation with respect to Counterparty customary in
scope for private placements of equity securities of similar size (including,
without limitation, the right to have made available to them for inspection all
financial and other records, pertinent corporate documents and other information
reasonably requested by them);

(c)as of the date of delivery, Counterparty shall enter into an agreement (a
“Private Placement Agreement”) with Dealer (or any Affiliate of Dealer
designated by Dealer) in connection with the private placement of such shares by
Counterparty to Dealer (or any such Affiliate) and the private resale of such
shares by Dealer (or any such Affiliate), substantially similar to private
placement purchase agreements customary for private placements of equity
securities of similar size by similar issuers, in form and substance
commercially reasonably satisfactory to Dealer, which Private Placement
Agreement shall include, without limitation, provisions substantially similar to
those contained in such private placement purchase agreements relating, without
limitation, to the indemnification of, and contribution in connection with the
liability of, Dealer and its Affiliates and using best efforts to deliver
documentation customary and appropriate for a private placement of similar size
by similar issuers and shall provide for the payment by Counterparty of all
commercially reasonable fees and expenses of Dealer (and any such Affiliate) in
connection with such resale, including, all commercially reasonable fees and
expenses of counsel for Dealer, and shall contain representations, warranties,
covenants and agreements of Counterparty reasonably necessary or advisable to
establish and maintain the availability of an exemption from the registration
requirements of the Securities Act for such resales; and

 

Annex A-2

--------------------------------------------------------------------------------

 

(d)in connection with the private placement of such shares by Counterparty to
Dealer (or any such Affiliate) and the private resale of such shares by Dealer
(or any such Affiliate), Counterparty shall, if so requested by Dealer, prepare,
in cooperation with Dealer, a private placement memorandum in form and substance
reasonably satisfactory to Dealer.

5.Dealer, itself or through an Affiliate (the “Selling Agent”) or any
underwriter(s), in a commercially reasonable manner, will sell all, or such
lesser portion as may be required hereunder, of the Registered Settlement Shares
or Unregistered Settlement Shares and any Makewhole Shares (as defined below)
(together, the “Settlement Shares”) delivered by Counterparty to Dealer pursuant
to paragraph 6 below commencing on the Cash Settlement Payment Date and
continuing until the date on which the aggregate Net Proceeds (as such term is
defined below) of such sales, as determined by Dealer in a commercially
reasonable manner, is equal to the absolute value of the Forward Cash Settlement
Amount (such date, the “Final Resale Date”).  If the proceeds of any sale(s)
made by Dealer, the Selling Agent or any underwriter(s), net of any commercially
reasonable fees and commissions (including, without limitation, underwriting or
placement fees) customary for similar transactions under the circumstances at
the time of the offering, together with commercially reasonable carrying charges
and expenses incurred in connection with the offer and sale of the Shares
(including, without limitation, the covering of any over-allotment or short
position (syndicate or otherwise)) (the “Net Proceeds”) exceed the absolute
value of the Forward Cash Settlement Amount, Dealer will refund, in USD or
Shares, at the election of the Company, such excess to Counterparty on the date
that is three (3) Currency Business Days following the Final Resale Date, and,
if any portion of the Settlement Shares remains unsold, Dealer shall return to
Counterparty on that date such unsold Shares.

6.If the Calculation Agent determines that the Net Proceeds received from the
sale of the Registered Settlement Shares or Unregistered Settlement Shares or
any Makewhole Shares, if any, pursuant to this paragraph 6 are less than the
absolute value of the Forward Cash Settlement Amount (the amount in USD by which
the Net Proceeds are less than the absolute value of the Forward Cash Settlement
Amount being the “Shortfall” and the date on which such determination is made,
the “Deficiency Determination Date”), Counterparty shall on the Exchange
Business Day next succeeding the Deficiency Determination Date (the “Makewhole
Notice Date”) deliver to Dealer, through the Selling Agent, a notice of
Counterparty’s election that Counterparty shall either (i) pay an amount in cash
equal to the Shortfall on the day that is one Currency Business Day after the
Makewhole Notice Date, or (ii) deliver additional Shares.  If Counterparty
elects to deliver to Dealer additional Shares, then Counterparty shall deliver
additional Shares in compliance with the terms and conditions of paragraph 3 or
paragraph 4 above, as the case may be (the “Makewhole Shares”), on the first
Clearance System Business Day which is also an Exchange Business Day following
the Makewhole Notice Date in such number as the Calculation Agent reasonably
believes would have a market value on that Exchange Business Day equal to the
Shortfall.  Such Makewhole Shares shall be sold by Dealer in accordance with the
provisions above; provided that if the sum of the Net Proceeds from the sale of
the originally delivered Shares and the Net Proceeds from the sale of any
Makewhole Shares is less than the absolute value of the Forward Cash Settlement
Amount then Counterparty shall, at its election, either make such cash payment
or deliver to Dealer further Makewhole Shares until such Shortfall has been
reduced to zero.

7.Notwithstanding the foregoing, in no event shall the aggregate number of
Settlement Shares and Makewhole Shares for any Transaction be greater than the
Reserved Shares minus the amount of any Shares actually delivered by
Counterparty under any other Transaction under this Master Confirmation (the
result of such calculation, the “Capped Number”).  Counterparty represents and
warrants (which shall be deemed to be repeated on each day that a Transaction is
outstanding) that the Capped Number is equal to or less than the number of
Shares determined according to the following formula:

A – B

 

Where

A  = the number of authorized but unissued shares of Counterparty that are not
reserved for future issuance on the date of the determination of the Capped
Number; and

 



B  = the maximum number of Shares required to be delivered to third parties if
Counterparty elected Net Share Settlement of all transactions in the Shares
(other than Transactions in the Shares under this Master Confirmation) with all
third parties that are then currently outstanding and unexercised.

“Reserved Shares” means, for each Transaction, as set forth in the Supplemental
Confirmation for such Transaction.

 

Annex A-3

--------------------------------------------------------------------------------

 

If at any time, as a result of this paragraph 7, Counterparty fails to deliver
to Dealer any Settlement Shares, Counterparty shall, to the extent that
Counterparty has at such time authorized but unissued Shares not reserved for
other purposes, promptly notify Dealer thereof and deliver to Dealer a number of
Shares not previously delivered as a result of this paragraph 7.  Counterparty
agrees to use its best efforts to cause the number of authorized but unissued
Shares to be increased, if necessary, to an amount sufficient to permit
Counterparty to fulfill its obligation to deliver any Settlement Shares.

 

 

 

Annex A-4

--------------------------------------------------------------------------------

 

ANNEX B

COMMUNICATIONS PROCEDURES

 

October 27, 2020

 

I.Introduction

The Hanover Insurance Group, Inc. (“Counterparty”) and Wells Fargo Bank,
National Association (“Dealer”) have adopted these communications procedures
(the “Communications Procedures”) in connection with entering into the Master
Confirmation (the “Master Confirmation”), dated as of October 27, 2020, between
Dealer and Counterparty relating to Uncollared Accelerated Share Repurchase
transactions.  These Communications Procedures supplement, form part of, and are
subject to the Master Confirmation.

II.Communications Rules

For each Transaction, from the Trade Date for such Transaction until the date
all payments or deliveries of Shares have been made with respect to such
Transaction, Counterparty and its Employees and Designees shall not engage in
any Program-Related Communication with, or disclose any Material Non-Public
Information to, any EDG Trading Personnel.  Except as set forth in the preceding
sentence, the Master Confirmation shall not limit Counterparty and its Employees
and Designees in their communication with Affiliates and Employees of Dealer,
including, without limitation, Employees who are EDG Permitted Contacts.

III.Termination

If, in the sole judgment of any EDG Trading Personnel or any Affiliate or
Employee of Dealer participating in any Communication with Counterparty or any
Employee or Designee of Counterparty, such Communication would not be permitted
by these Communications Procedures, such EDG Trading Personnel or Affiliate or
Employee of Dealer shall immediately terminate such Communication.  In such
case, or if such EDG Trading Personnel or Affiliate or Employee of Dealer
determines following completion of any Communication with Counterparty or any
Employee or Designee of Counterparty that such Communication was not permitted
by these Communications Procedures, such EDG Trading Personnel or such Affiliate
or Employee of Dealer shall promptly consult with his or her supervisors and
with counsel for Dealer regarding such Communication.  If, in the reasonable
judgment of Dealer’s counsel following such consultation, there is more than an
insignificant risk that such Communication could materially jeopardize the
availability of the affirmative defenses provided in Rule 10b5-1 under the
Exchange Act with respect to any ongoing or contemplated activities of Dealer or
its Affiliates in respect of any Transaction pursuant to the Master
Confirmation, it shall be an Additional Termination Event pursuant to Section
19(a) of the Master Confirmation, with Counterparty as the sole Affected Party
and all Transactions under the Master Confirmation as Affected Transactions.

IV.Definitions

Capitalized terms used and not otherwise defined herein shall have the meanings
ascribed to them in the Master Confirmation.  As used herein, the following
words and phrases shall have the following meanings:

“Communication” means any contact or communication (whether written, electronic,
oral or otherwise) between Counterparty or any of its Employees or Designees, on
the one hand, and Dealer or any of its Affiliates or Employees, on the other
hand.

“Designee” means a person designated, in writing or orally, by Counterparty to
communicate with Dealer on behalf of Counterparty.

“EDG Permitted Contact” means any of Craig W. McCracken, Tom Yates, Kevin
Brillhart, Charlie Suominen, Frank Depinto, Gina Guccione, Andrew Ralston or any
of their designees; provided that Dealer may amend the list of EDG Permitted
Contacts by delivering a revised list of EDG Permitted Contacts to Counterparty.

 

Annex B-1

--------------------------------------------------------------------------------

 

“EDG Trading Personnel” means Mark Kohn and Nirav Shah; provided that Dealer may
amend the list of EDG Trading Personnel by delivering a revised list of EDG
Trading Personnel to Counterparty; and provided further that, for the avoidance
of doubt, the persons listed as EDG Permitted Contacts are not EDG Trading
Personnel.

 

“Employee” means, with respect to any entity, any owner, principal, officer,
director, employee or other agent or representative of such entity, and any
Affiliate of any of such owner, principal, officer, director, employee, agent or
representative.

“Material Non-Public Information”means information relating to Counterparty or
the Shares that (a) has not been widely disseminated by wire service, in one or
more newspapers of general circulation, by communication from Counterparty to
its shareholders or in a press release, or contained in a public filing made by
Counterparty with the Securities and Exchange Commission and (b) a reasonable
investor might consider to be of importance in making an investment decision to
buy, sell or hold Shares.  For the avoidance of doubt and solely by way of
illustration, information should be presumed “material” if it relates to such
matters as dividend increases or decreases, earnings estimates, changes in
previously released earnings estimates, significant expansion or curtailment of
operations, a significant increase or decline of orders, significant merger or
acquisition proposals or agreements, significant new products or discoveries,
extraordinary borrowing, major litigation, liquidity problems, extraordinary
management developments, purchase or sale of substantial assets and similar
matters.

“Program-Related Communication” means any Communication the subject matter of
which relates to the Master Confirmation or any Transaction under the Master
Confirmation or any activities of Dealer (or any of its Affiliates) in respect
of the Master Confirmation or any Transaction under the Master Confirmation.

 

Annex B-2